Title: From George Washington to Joseph Jones, 24 March 1781
From: Washington, George
To: Jones, Joseph


                  
                     Dear Sir,
                     New Windsor Mar. 24th 1781
                  
                  On my return from Newport 4 days since I found your favors of the 21st & 27th Ulto at my Quarters.
                  I do not see that it is in my power to give any immediate relief to Doctr Lewis—If he is considered as a prisoner of War (and the circumstances of the case only, which are unknown to me, can determine this) you must be sensible that a resolve of Congress and the invariable practice of the Army are opposed to his being exchanged out of turn—If on the other hand he is viewed in the light of a Passenger and Citizen I know not at this time (but will enquire of the Comy of Prisoners) of any character in our possession who will apply in his Exchange even if priority of Capture, in this case also, should not be opposed to it.  Upon a full view of the circumstances, as far as I have knowledge of them, it appears to be one of those cases which come more properly before the State of Virginia than the United States, till the whole business of Exchanges goes through one channel; which is far from being the case at present, as the States individually give up no advantages they obtain by captures to the United States though they are very frequently applying for them—especially in difficult cases.
                  It is a much easier matter for Congress, conformably to the wishes of distressed States, to call upon me to afford them aid, than to furnish me with the means of doing it.  The report of the Comee alluded to in your letter of the 21st, may be adduced in proof of it; I had however, previous to the receipt of the resolve of Congress (consequent of Colo. Harrisons representation of matters to the Southward, or knowledge of his being at Philadelphia) adopted the temporary relief which is now in operation—But.
                  Private
                  It is a misfortune which seems to attend all  our measures to do things unseasonably—or rather to neglect the critical moment to do them.  Had the French Commanders at Rhode Island complied (in the first instance) with my request to send the whole Fleet; and a detachment from their Land force to Virginia, the destruction of Arnolds Corps must inevitably have been compleated during the debilitated State of the British Fleet.  The enterprize now is bold, and precarious—rendered more so by an unfortunate, and to me unaccountable delay of twenty four hours in their quitting Newport after it was said they were ready to Sail.  The Wind & Weather being as favourable to them, and as adverse to the Enemy in Gardners bay, as the powers of the Air could devise.  but—it ought to be our policy to make the most of their assistance without digusting them by our censures, or reminding them of their mistakes.  for this reason it is I inform you, in confidence that upon the first certain advice of the injury sustained by the British fleet I proposed the Expedition to Portsmouth, to consist of the whole fleet and a detachment of Land forces from both Armies; assuring them that nothing could be done to effect without th co-operation by Land & Water—accordingly, that no time might be lost in waiting their Answer I set about the formation of my own detachment, & had marched it off before I knew that a ship & two frigates only without Land Troops had left Rhode Island; & which had it not been for the accidental meeting of The Romulus & the Vessels under its Convoy, wd have returned as they went.
                  
                     End of private section
                  
                  The critical situation of affairs in Virginia, and North Carolina, produce anxious moments; and we wait impatiently for decisive accts—God grant they may be favourable to us—but the face of things is much changed since my first proposing the Expedition to Portsmouth; at that time the French were decidedly superior in their Navy—now they are unquestionably inferior—& should they get first into the Capes, & be able to maintain a position in Hampton Road they will not have it in their power to prevent succours landing at Lynhaven bay—or Willoughbys point; if Clinton can afford such a detachment as will be able (with the cooperation of Arnold to force its way from thence to Norfolk in spite of the opposition which can be given by the French Troops and Militia) for their Frigates will stop all water transportation in the bay; consequently fix the Marquis’ detachmt at Annapolis or compel them to a long & tedious Land March.
                  I was very glad to hear of Mr Morris’ appointment, & wish he may accept it; but cannot by any reasoning I am master of acct for the postponing of the choice of the Minister of war; which, in my opinion, is of all others the most essential; and ought least to be delayed.
                  I was much pleased to hear that Virginia had given up her Claims to the Land West of Ohio—that the confederation was compleated—and that the States seem’d disposed to grant more competent powers to Congress—Without a controuling power in that body, for all the purposes of war, it will be impossible to carry on the War—the reasons are many, & conclusive—but the want of room will not allow me to enumerate them, at this time—Tho most importt are obvious—the non compliance with the recomns of Congress in some States—the unseasonable compliance in time & manner by others—the heavy expence accumulated thereby to no purpose—the injury to some, & the jealousy of all the States, proceeding from these causes; wth the consequent dissatisfaction in people of every class from the prolongation of the War, are alone sufficient to prove the necessity of a controuling power.  without it, and speedily—we shall be thirteen distinct States; each pursuing its local interests till they are all annihilated in a general crash of them.  The Fable of the bunch of Rods or sticks, may well be applied to us.  I am sincerely & affectly Yrs
                  
                     Go: Washington
                  
               